[abercrombieandfitchlogo.gif]
April 3, 2014                                            




                    
Joanne C. Crevoiserat
14125 N. Pine Bluff Road
Mequon, WI 53097




Dear Joanne:


We are thrilled that you are considering joining Abercrombie & Fitch (A&F) and
we are pleased to extend the following offer of employment:
Position
 
Executive Vice President - Finance and Chief Financial Officer
Start Date
 
May 5, 2014
Base Salary
 
$715,000 annually; paid bi-weekly
Annual salary adjustments based on:
(1)    Your performance
(2)    Economic factors (i.e. business conditions, inflation, job market, etc.)
The next salary review will be in March 2015.
Benefits
 
You will be eligible to participate in various A&F benefit programs as set forth
in this letter and other relevant documents. All benefit programs are subject to
change in accordance with A&F’s policies and procedures.
Sign-On Bonus
 
Upon your commencement of employment, A&F will provide you a one-time sign-on
bonus of $125,000. This sign-on bonus (less applicable taxes and other
withholdings) will be made along with your first regular paycheck. In order to
obtain this payment, you will be required to sign an agreement to repay the
sign-on bonus in full if you resign without Good Reason (as defined later) or
are terminated for gross misconduct within thirty-six (36) months of your first
day of employment.
Bonus Program
 
You will be eligible to participate in A&F’s Bonus Program at a target payout
level of 75% of your annual base earnings and a maximum payout of 150% of your
annual base earnings. At the base salary quoted in this offer, your target
annual payout is $536,250, and your maximum annual payout is $1,072,500.
Ÿ Bonus payouts will be based on A&F’s financial results and can vary from 0% to
200% of target payout level.
Ÿ Your eligibility and participation level are dependent on your start date.
Ÿ Annual payouts, if any, are generally paid following the completion of the
twelve-month performance period. Except as otherwise provided herein, you must
be an active associate on the payment date to receive a payout.


--------------------------------------------------------------------------------


Guaranteed Minimum Bonus Payout
 
Except as otherwise provided herein, assuming that you are an active associate
on the payout date, you will be guaranteed a minimum Bonus payout of $300,000
for Fiscal Year 2014.


Ÿ If actual Bonus performance is greater than this guarantee, the actual Bonus
calculation will be paid.
Ÿ If actual Bonus performance is less than this guarantee, the minimum Bonus
payout will be paid.


In order to obtain this guaranteed minimum bonus payout, you will be required to
sign an agreement to repay in full the difference between the actual bonus
calculation and the guaranteed minimum if the actual performance is less than
this guarantee and if you resign without Good Reason or are terminated for gross
misconduct within twelve (12) months of the date of payout.
Change of Control
 
In the event that the Company undergoes a Change of Control within the first
year of your employment and your employment is not terminated by the Company,
the Company agrees that your compensation and benefits in this offer will not be
decreased or diminished prior to the one-year anniversary of your employment
with the Company as long as you remain actively employed by the Company, its
successor or assign.
In the event that the Company undergoes a Change in Control within the first
year of your employment and your employment is subsequently terminated by the
Company or your duties are diminished or your compensation is reduced from what
is outlined in this letter, the following will apply:
 
 
Ÿ The Company will continue your salary from your separation date through the
first anniversary of your employment date. This salary shall be paid in
bi-weekly installments, less applicable taxes and other withholdings, consistent
with the Company’s payroll practices. In the event that the amount of salary
continuation provided to you is less than six months, the Company will pay you
the difference between six months of salary and the amount of salary already
paid to you in one lump sum on the first anniversary of your employment date.
Ÿ During the period in which salary continuation is in effect, the Company will
also provide you with medical benefits and life insurance on the same basis as
applies to similarly situated active associates.
Ÿ The Company shall pay you the Guaranteed Minimum Bonus Payout for Fiscal Year
2014 set forth in this offer.
Ÿ With regard to the inducement and replacement equity grants referenced later
in this letter, Management will recommend to the Compensation Committee of the
Board of Directors that all such awards shall become fully vested in the event
of a double-trigger Change in Control.
 
 
For the purposes of this paragraph, a Change of Control will be defined
consistent with the definition set forth in the 2005 Long-Term Incentive Plan.


In the event of your termination by the Company without Cause (as defined below)
or by you for "Good Reason" (as defined below) before the first anniversary date
of your employment date, the following will apply:
 
 
- The Company will continue your salary from your separation date through the
first anniversary of your employment date. This salary shall be paid in
bi-weekly installments, less applicable taxes and other withholdings, consistent
with the Company’s payroll practices. In the event that the amount of salary
continuation provided to you is less than six months, the Company will pay you
the difference between six months of salary and the amount of salary already
paid to you in one lump sum on the first anniversary of your employment date.
- During the period in which salary continuation is in effect, the Company will
also provide you with medical benefits and life insurance on the same basis as
applies to similarly situated active associates.
- The Company shall pay you the Guaranteed Minimum Bonus Payout for Fiscal Year
2014 set forth in this offer.
- Subject to the execution of a release on a form satisfactory to the Company,
on the first anniversary date of your employment date, the Company will provide
you with a $4 million payment, less normal taxes and other withholdings, in lieu
of all unvested equity awards which will be forfeited as a result of the
termination of your employment.


--------------------------------------------------------------------------------


 
 
"Cause" shall mean: (I) your conviction of, or entrance of a plea of guilty or
nolo contendere to, a felony under federal or state law; or (ii) fraudulent
conduct by you in connection with the business affairs of the Company; or (iii)
your willful refusal to materially perform your executive duties hereunder; or
(iv) your willful misconduct which has, or would have if generally known, a
materially adverse effect on the business or reputation of the company; or (v)
your material breach of a covenant, representation, warranty or obligation of
you to the Company. As to the grounds stated in the above mentioned clauses
(iii), (iv), and (v), such grounds will only constitute “Cause” once the Company
has provided you written notice and you have failed to cure such issue within 30
days.
 
 
“Good Reason” shall mean, without your written consent: (i) a reduction in your
base salary or target bonus as in effect from time to time; or (ii) the Company
materially reduces (including as a result of any co-sharing of responsibilities
arrangement) your authority, responsibilities, or duties such that you no longer
have the title of, or serve or function as, the chief financial officer of the
Company, or (iii) the Company requires you to be based at a location in excess
of thirty miles from the location of its principal executive office as of the
effective date of your employment; or (iv) the Company fails to obtain the
written assumption of its obligations to you by a successor no later than the
consummation of a merger, consolidation or sale of the company; or (v) a
material breach by the Company of its obligations to you; which in each of the
circumstances described above, is not remedied by the Company within thirty days
of receipt of written notice by you to the company.


In the event of your termination by the Company without Cause (as defined above)
or by you for "Good Reason" (as defined above) after the first anniversary date
of your employment date, but prior to the date when the equity replacement grant
and the inducement equity grant referenced later in this letter would fully
vest, the following will apply subject to the execution of a release on a form
satisfactory to the Company:
 
 
- The Company will continue your salary from your separation date through the
six month anniversary of your separation date. This salary shall be paid in
bi-weekly installments, less applicable taxes and other withholdings, consistent
with the Company’s payroll practices.
- During the period in which salary continuation is in effect, the Company will
also provide you with medical benefits and life insurance on the same basis as
applies to similarly situated active associates.
- The Company shall pay you a pro-rated bonus that is calculated as follows:
your target bonus for the fiscal year in which the termination occurs multiplied
by a fraction where the numerator is the number of days in the fiscal year
through the separation date and where the denominator is the total number of
days in the fiscal year. This bonus will be paid on the six month anniversary of
your separation date.
- An additional amount, less normal taxes and other withholdings, which would be
in lieu of all unvested equity awards which will be forfeited as a result of the
termination of your employment. This additional amount will vary based on your
separation date. If your separation date occurs after 25% of your equity
replacement grant and equity inducement grant have vested, but before 50% of
such grants have vested, then the additional amount will be $3 million. If your
separation date occurs after 50% of such grants have vested, but before 75% of
such grants have vested, then the additional amount will be $2 million. If your
separation date occurs after 75% of such grants have vested, but before 100% of
such grants have vested, then the additional amount will be $1 million.
 
 
Should A&F provide Change in Control, No Cause and/or Good Reason termination
benefits to the Chief Operating Officer and other Executive Vice Presidents
during your first four years of employment, you would have a one-time right to
waive participation in the above program and substitute the program that is made
available to similarly situated associates. If you elect to remain with the
above program, A&F would offer you a one-time opportunity following the
completion of four years of employment to participate in a Change in Control, No
Cause and/or Good Reason termination benefits program that would then be
available to newly hired, but otherwise similarly situated, associates. Please
note that there is no guarantee that A&F would have a Change in Control, No
Cause and/or Good Reason termination benefits program in effect at the point in
time when you would complete four years of employment.
Relocation
 
You will be eligible for reimbursement of relocation expenses in accordance with
the terms and conditions of the A&F Relocation Policy. All relocation benefits
must be used by September 1, 2016.






--------------------------------------------------------------------------------


 
 
Ÿ A&F will provide the following relocation assistance:
Ÿ Two (2) house hunting trips for your family.
Ÿ Temporary housing for up to two (2) months.
Ÿ Movement of household goods plus one automobile.
Ÿ Reasonable and customary closing costs toward the sale of current primary
residence (up to $140,000).
Ÿ Reasonable and customary closing costs toward the purchase of a new primary
residence in Central Ohio (up to $30,000).
Ÿ Subject to you providing proof of the purchase price of your current residence
plus any documented capital improvements, A&F will provide equity protection up
to $100,000.
Ÿ In the event that you incur a documented loss on the sale of your current
residence that exceeds $100,000, you may request additional equity protection
assistance from A&F up to $200,000. Subject to you providing proof of loss above
$100,000, A&F will provide you with additional equity protection up to the
specified maximum, with such additional equity protection being subject to a
separate thirty-six (36) month repayment agreement. The maximum amount of base
and supplemental equity protection is $300,000.
Ÿ Relocation expenses will be “grossed up” to offset Federal and State taxes.
Ÿ If you wish to have A&F pay your relocation expenses, you must sign an
agreement to repay those expenses in full if you resign without Good Reason or
are terminated for gross misconduct within twenty-four (24) months of your first
day of employment.
Relocation Bonus
 
A&F will provide you with a one-time bonus payment of $25,000 for miscellaneous
relocation costs and to assist with periodic pre-relocation travel costs between
your residence in Wisconsin and your work location in Ohio. This bonus (less
applicable taxes and other withholdings) will be made along with your first
regular paycheck. In order to obtain this payment, you will be required to sign
an agreement to repay the relocation bonus in full if you resign without Good
Reason or are terminated for gross misconduct within thirty-six (36) months of
your first day of employment.
2014 Equity Grants
 
Management will recommend that the 2014 Inducement Grants and Equity Replacement
Grants described later in this letter be considered by the Compensation
Committee of the Board of Directors at its first regularly scheduled meeting
following your date of hire. If you begin your A&F employment on May 5, 2014,
the next currently scheduled regular meeting of the Compensation Committee of
the Board of Directors is
May 21, 2014.
2014 Inducement Grant - Stock Appreciation Rights (SARs)
 
Subject to the approval of the Compensation Committee of the Board of Directors
or its designee and subject to the terms and conditions of the grant, you will
receive SARs covering 75,000 A&F shares of Class A Common stock. The grant price
for the SARs will be determined according to Abercrombie & Fitch’s Equity Grant
Policy. Subject to continued employment with A&F, the SARs will vest and become
exercisable on each anniversary of the grant date in accordance with the
following schedule:

    
Year 1
 
Year 2
 
Year 3
 
Year 4
25%
 
25%
 
25%
 
25%

2014 Inducement Grant - Restricted Stock Units (RSUs)
 
Subject to the approval of the Compensation Committee of the Board of Directors
or its designee and subject to the terms and conditions of the grant, you will
receive 15,000 A&F RSUs. The date of the grant will be determined according to
Abercrombie & Fitch’s Equity Grant Policy. Upon vesting, one RSU converts to one
share of A&F stock. Subject to continued employment with A&F, these RSUs will
vest on each anniversary of the grant date in accordance with the following
4-year vesting schedule:

    
Year 1
 
Year 2
 
Year 3
 
Year 4
25%
 
25%
 
25%
 
25%

Equity Replacement Grant -Stock Appreciation Rights (SARs)
 
Subject to the approval of the Compensation Committee of the Board of Directors
or its designee and subject to the terms and conditions of the grant, you will
receive SARs covering 15,000 A&F shares of Class A Common stock. The grant price
for the SARs will be determined according to Abercrombie & Fitch’s Equity Grant
Policy. Subject to continued employment with A&F, the SARs will vest and become
exercisable on each anniversary of the vest date in accordance with the
following schedule:

    
Year 1
 
Year 2
 
Year 3
 
Year 4
25%
 
25%
 
25%
 
25%


--------------------------------------------------------------------------------


Equity Replacement Grant -
Restricted Stock Units (RSUs)


 
Subject to the approval of the Compensation Committee of the Board of Directors
or its designee and subject to the terms and conditions of the grant, you will
receive 65,000 A&F RSUs. The date of the grant will be determined according to
Abercrombie & Fitch’s Equity Grant Policy. Upon vesting, one RSU converts to one
share of A&F stock. Subject to continued employment with A&F, these RSUs will
vest on each anniversary of the vest from date in accordance with the following
4-year vesting schedule:



    
Year 1
 
Year 2
 
Year 3
 
Year 4
25%
 
25%
 
25%
 
25%

Annual Equity Grants (2015 and beyond)
 
In March 2015, subject to satisfactory performance and continued employment,
Management will recommend to the Compensation Committee of the Board of
Directors an equity grant:
Ÿ consistent with others at similar levels to the position described in this
offer; and,
Ÿ based on your performance rating and the Company’s stock price.


Grants in the past have included a mixture of Restricted Stock Units, Stock
Appreciation Rights and Performance Share Awards. The vesting schedules will be
consistent with other grants made during the 2015 Annual Equity Grant process.
Assuming that you are in good standing on the equity award date, Management will
recommend an award with an accounting value of no less than $1.5 million.


After 2015, subject to satisfactory performance and continued employment,
Management will recommend to the Compensation Committee of the Board of
Directors, grants consistent with others at similar levels to the position
described in this offer. These grants will also be based on your performance
rating and the Company’s stock price. The vesting schedules will be consistent
with other grants made during each Equity Grant process.

A&F Qualified Savings
 
After one year of employment, you will be eligible to participate in the
Abercrombie & Fitch Co. Savings and Retirement Plan. As a participant in this
plan, you will be eligible to defer up to 50% of your base salary and Bonus
payouts, or up to the IRS maximum annual deferral limit ($17,500 for 2014),
whichever is less. The first 3% of your base salary and Bonus payouts that you
defer into this plan will be matched by A&F at 100%. The next 2% of your base
salary and Bonus payouts that you defer into this plan will be matched at 50%.


The maximum level of pensionable compensation allowed by the IRS is $260,000 for
2014. At the base salary and Bonus target quoted in this offer, and assuming at
least a 5% base salary and Bonus target deferral into the plan, this would
result in an annual company match of $10,200. Company matching contributions and
earnings are always 100% vested.

A&F Non-Qualified
Savings Plan
 
After 30 days of employment, you will be eligible to participate in the
Abercrombie & Fitch Co. Non-Qualified Savings Plan. This plan will allow you to
defer up to 75% of your base salary each year, and up to 75% of your Bonus
payouts. The company will match the first 3% that you defer on a dollar for
dollar basis. At the base salary and Bonus target quoted in this offer, this
would result in a company match of $36,750 on a 3% base and Bonus target
deferral. Company contributions and earnings vest 100% after 5 years of
continuous service on the anniversary date of employment.

Healthcare Coverage
 
After one month of employment you will be eligible to participate in our
Healthcare Benefit plans. The current associate contribution required for these
benefits is as follows:

    
                      
Medical/Dental
Vision
Single Coverage
$ 31.95 bi-weekly
$ 2.20 bi-weekly
Single (+) One
$ 66.95 bi-weekly
$ 4.40 bi-weekly
Family Coverage
$ 103.95 bi-weekly
$ 6.80 bi-weekly


--------------------------------------------------------------------------------


Life & Disability Insurance
 
After one month of employment, you will automatically be enrolled in A&F’s Life
& Disability Insurance plans.
Flexible Spending Account
(FSA)
 
After one month of employment, you will be eligible to participate in A&F’s
Flexible Spending Account (FSA) plan. FSAs allow you to save money by paying for
certain healthcare and childcare expenses with pre-tax dollars via automatic
payroll deductions.
Associate Assistance
Program (AAP)
 
After one month of employment, you will automatically be enrolled in A&F’s AAP.
The AAP gives you or any covered dependents access to free, confidential
psychological, financial or legal counseling through our AAP provider. Up to 8
free visits, per specific issue, are available through the AAP.
A&F Gym
 
Effective upon hire, you will be eligible to join The A&F Gym, our state of the
art 8,000 square foot on-site fitness facility. The cost of membership is only
$5.00 per bi-weekly pay period, which is paid via automatic payroll deduction
after you enroll.
Merchandise Discount
 
You will receive a discount of 40% on qualifying purchases at all Abercrombie &
Fitch, abercrombie, and Gilly Hicks stores. You will also receive a discount of
30% on qualifying purchases at all Hollister Co. stores.
Vacation/Personal Holidays
 
You will be eligible for 25 vacation days and 3 personal days per fiscal year.
Vacation and personal days will be pro-rated for the first year based on your
start date. The company also grants 5 sick days each year. A&F also grants 7
paid holidays to all Home Office associates annually.
Indemnification
 
A&F shall indemnify, defend, and hold you harmless to the maximum extent
permitted by law and the A&F by-laws against all judgments, fines, amounts paid
in settlement and all reasonable expenses, including attorneys’ fees incurred by
you, in connection with the defense of or as a result of any action or
proceeding (or any appeal from any action or proceeding) in which you are made
or are threatened to be made a party by reason of the fact that you are or were
an officer or director of A&F. Subject to the terms of the A&F D&O policies then
in effect, A&F acknowledges that you will be covered and insured up to the full
limits provided by all directors’ and officers’ insurance which A&F then
maintains to indemnify its directors and officers.
Section 409A
 
To the extent applicable, this offer letter shall incorporate the terms and
conditions required by Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”) and this offer letter is consistent with Section 409A
and Department of Treasury regulations and other interpretative guidance issued
hereunder, including without limitation any such regulations or other guidance
that may be issued after the date of this offer letter.
Background Inquiry
 
This offer of employment is contingent on the successful completion of a
background check. Please complete the enclosed Fair Credit Reporting Act
Disclosure and Authorization and return it along with your signed copy of this
employment offer letter.







--------------------------------------------------------------------------------


copy of this employment offer letter.


This offer, if accepted, is for employment with the Company that is at-will, and
nothing in this offer letter is to be construed as altering that at-will status
or promising employment for a definite term.


Joanne, we look forward to working with you and are convinced that you will be
an outstanding addition to the A&F team. To indicate your acceptance of this
offer, please sign below and return this letter to Human Resources.


Sincerely,                


/s/ Michael Jeffries
 
/s/ James Bierbower
 
 
 
Michael Jeffries
Chief Executive Officer


 
James Bierbower
ExecutiveVice President
Human Resources









I represent that I am not subject to any restriction, covenant or limitation
with any prior employer which could prevent me from working for Abercrombie &
Fitch in the capacity described in this offer letter. I further represent that
to the extent I am subject to an agreement that allows me to work for
Abercrombie & Fitch, but that forbids me to solicit employees of another company
or to share another company's confidential information, I agree that I will not
breach any such agreement while employed by Abercrombie & Fitch. I accept
Abercrombie & Fitch's offer of employment as outlined in this letter, and I am
returning a signed copy to Human Resources.


/s/ Joanne C. Crevoiserat
 
 
April 8, 2014
Joanne C. Crevoiserat
 
 
Date







--------------------------------------------------------------------------------




AGREEMENT


This Agreement is made and entered into this 27th day of April 2014, by and
between Joanne C. Crevoiserat (the “Associate") and Abercrombie & Fitch
Management Co., a Delaware corporation with its principal place of business in
New Albany, Ohio (“A&F”) which, together with its subsidiaries and affiliates,
are collectively referred to herein as the “Company.” In consideration of
Associate’s employment with A&F, including the wages and other valuable benefits
provided to Associate, and Associate’s access to valuable and unique information
concerning the Company’s business, including confidential information and trade
secrets, Associate agrees as follows:
1. Non-Competition. During the period Associate is employed by the Company and
for Six (6) Months thereafter (the “Non-Competition Period”), Associate shall
not, directly or indirectly, without the prior written consent of the CEO, own,
manage, operate, join, control, be employed by, consult with or participate in
the ownership, management, operation or control of, or be connected with (as a
stockholder, partner, or otherwise), any entity listed on Appendix A attached to
this Agreement, any of their subsidiaries and affiliates engaged in a business
that is competitive with the Company, and any other entity that the Company
determines is a competitor of the Company (“Competing Entity”). For the purposes
of this Agreement, subsidiaries and affiliates includes all current and future
subsidiaries and affiliates, regardless of whether the relationship or
affiliation with the entity listed on Appendix A ceases during the Restricted
Period.
2. Non-Solicitation. During the period Associate is employed by the Company and
for Twenty-Four (24) Months thereafter (the “Non-Solicitation Period”),
Associate shall not, either directly or indirectly, alone or in conjunction with
another party, interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company with any person who at any time was a customer or
supplier of the Company or otherwise had a business relationship with the
Company. During the Non-Solicitation Period, Associate shall not hire, solicit
for hire, aid in the hire, or cause to be hired, either as an Associate,
contractor or consultant, any person who is currently employed, or was employed
at any time during the six month period prior thereto, as an Associate,
contractor or consultant of the Company.
3. Non-Disparagement and Cooperation. During Associate’s employment with the
Company and at all times thereafter, Associate shall not state or otherwise
publish anything about the Company or its officers which would adversely affect
the reputation, image or business relationships and goodwill of the Company in
its market and community at large. Associate shall fully cooperate with the
Company in defense of legal claims asserted against the Company and other
matters requiring the testimony or input and knowledge of Associate. Associate
agrees that he or she will not speak or communicate with any party or
representative of any party, who is known to Associate to be either adverse to
the Company in litigation or administrative proceedings or to have threatened to
commence litigation or administrative proceedings against the Company, with
respect to the pending or threatened legal action, unless Associate receives the
written consent of the Company to do so, or is otherwise compelled by law to do
so, and then only after advance notice to the Company.
4. Remedies. Associate agrees that any breach of the terms of this Agreement
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law. Associate agrees that in the event
of said breach or any threat of breach, the Company shall be entitled to an
immediate injunction and restraining order to prevent such breach and threatened
breach and/or continued breach by Associate and/or any and all persons and/or
entities acting for and/or with Associate, without having to prove damages, and
to all costs and expenses incurred by the Company in seeking to enforce its
rights under this Agreement. These remedies are in addition to any other
remedies to which the Company may be entitled at law or in equity. Associate
agrees that the covenants of Associate contained herein are reasonable and the
Company would not have employed Associate or provided Associate access to
valuable and unique information concerning the Company’s business, including
confidential information and trade secrets but for the inclusion of such
covenants. The existence of any claim or cause of action by Associate against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements of this Agreement.
5. Severability. Without limiting the foregoing, the covenants contained in this
Agreement shall be construed as separate covenants, covering their respective
subject matters. To the extent that any covenant is adjudicated to be invalid or
unenforceable with respect to time or entity, (a) such covenant shall not be
affected with respect to each other covenant, and (b) such invalidity or
unenforceability shall not affect any other covenant of this Agreement which can
be given effect without the invalid or unenforceable covenant.




--------------------------------------------------------------------------------




6. Governing Law and Jurisdiction. The validity, construction and interpretation
of this Agreement and the rights and duties of the parties hereto shall be
governed by the laws of Ohio. Any actions or proceedings instituted under this
Agreement with respect to any matters arising under or related to this
Agreement, shall be brought and tried only in the Court of Common Pleas,
Franklin County, Ohio except that the Company, in its sole election and
discretion, can bring suit in any jurisdiction in which Associate may be in
violation of this Agreement. Associate consents to the jurisdiction of the Court
of Common Pleas, Franklin County, Ohio or any other jurisdiction in which the
Company has the right to bring suit and expressly waives his or her right to
cause any such actions or proceedings to be brought or tried elsewhere.


AGREED:
 
   By:
/s/ Joanne C. Crevoiserat
 
    By:
/s/ James Bierbower
 
 
 
 
 
Abercrombie & Fitch Management Co.
 
Date:
April 8, 2014
 
 Title:
Executive Vice President
 
 
 
 
 
 
 
 
 
 
 Date:
April 27, 2014
 

 




